Citation Nr: 0509996	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 17, 2002 
for entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1952 to August 
1955.  

In July 1987 the veteran submitted a claim of entitlement to 
service connection for hearing loss.  A February 1988 rating 
decision denied the veteran's claim.   The veteran disagreed 
with the February 1988 decision and initiated an appeal.  In 
a June 1990 decision, the Board denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran did not appeal.  

On May 17, 2002, the veteran filed an informal claim to 
reopen his previously denied claim of entitlement to service 
connection for bilateral hearing loss.  His formal claim was 
submitted on May 22, 2002.  In a February 2003 rating 
decision the RO granted the veteran's claim of entitlement to 
service connection for hearing loss and assigned a 60 percent 
disability rating effective May 17, 2002, the date the 
veteran filed his informal claim to reopen.  The veteran 
disagreed with that decision as to the effective date.  The 
veteran's appeal concerning the effective date of service 
connection of his hearing loss was perfected by the timely 
submission of his substantive appeal (VA Form 9) in December 
2003.

In March 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2004).

Issue not on appeal

In the above-mentioned February 2003 rating decision, the RO 
also denied entitlement to service connection for tinnitus.  
The veteran filed a notice of disagreement with that decision 
in April 2003.  A statement of the case (SOC) was issued in 
the same month; however, on the veteran's December 2003 
substantive appeal, he indicated that he only wished to 
appeal the effective date of his service-connected hearing 
loss.  Therefore, the issue of entitlement to service 
connection for tinnitus not in appellate status, as the 
request for appellate review of that issue was not completed.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran appealed the RO's denial of the veteran's 
original claim of entitlement to service connection for 
bilateral hearing loss in February 1988.  In a June 1990 
decision, the Board denied entitlement to service connection 
for bilateral hearing loss.

2.  An informal request to reopen the claim for service 
connection for bilateral hearing loss was received on May 17, 
2002.  In a February 2003 decision, the RO granted service 
connection for bilateral hearing loss, assigning an effective 
date of May 17, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 2002 
for the grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for the grant of 
service connection for bilateral hearing loss.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Application 
of pertinent provisions of the law and regulations will 
determine the outcome.  

In this case, the outcome hinges on the application of the 
law to evidence which is already in the file.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his December 
2003 substantive appeal that he did not want a Board hearing, 
and he has not requested a hearing before the RO.

Pertinent law and regulations

Finality

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1100 (2004); see also 38 U.S.C.A. § 7104(b) (West 2002).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2004).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2003).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As noted above, the veteran filed his original claim for 
service connection for hearing loss in July 1987.  The claim 
was denied by rating action of the RO in February 1988.  The 
veteran perfected an appeal of that decision.  In July 1990, 
the Board denied service connection for bilateral hearing 
loss.  The veteran did file an appeal to the United States 
Court of Appeals for Veterans Claims (the Court).

There is no communication from the veteran to VA in the file 
until May 2002.  An informal request to reopen the claim of 
service connection for bilateral hearing loss was received on 
May 17, 2002, filed by a formal claim which was received on 
may 22, 2002.  In a February 2003 rating decision, the RO 
granted service connection for bilateral hearing loss, 
assigning an effective date of May 17, 2002.  The veteran 
subsequently perfected an appeal as to the effective date for 
the award of service connection.

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of May 17, 
2002 is the earliest effective date assignable for service 
connection for bilateral hearing loss as a matter of law.

In essence, the veteran contends that the effective date of 
service connection for bilateral hearing loss should be the 
date of his original claim in July 1987.  However, that claim 
was ultimately denied by the Board in a final decision in 
June 1990.  The record shows that the veteran was properly 
advised of this decision and of his appellate rights.  See 
the Board's June 4, 1990 decision, page 5.  The veteran did 
not appeal to the Court.  The June 1990 Board decision is 
therefore final.  
See 38 C.F.R. § 20.1100 (2004).

The record reflects that following the June 1990 Board 
decision, a reopened claim for service connection for 
bilateral hearing loss was received on May 17, 2002.  The RO 
established service connection for bilateral hearing loss 
effective May 17, 2002.

The Board's inquiry is limited by operation of law to whether 
a request to reopen the previously denied claim of 
entitlement to service connection for hearing loss was filed 
after June 4, 1990, the date of the final Board decision on 
the issue of the veteran's entitlement to service connection 
for bilateral hearing loss, and before the current effective 
date of the award in question,  May 17, 2002.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  

The veteran does not contend that he filed a specific claim 
for service connection for bilateral hearing loss during this 
period, and the Board has not identified any communication or 
medical report which could be reasonably interpreted as such.
In fact, there is not one single piece of correspondence 
between the veteran and the RO between the June 1990 Board 
decision and the May 2002 claim to reopen.  

In the absence of an earlier claim to reopen the previously-
denied claim for service connection for bilateral hearing 
loss, entitlement to an effective date earlier than May 17, 
2002 for the grant of service connection for bilateral 
hearing loss is precluded as a matter of law.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an effective date for the grant of service connection for 
bilateral hearing loss earlier than 2002 when such claim may 
have been viable prior to that time.  He points to the fact 
that his service medical records were destroyed in a fire in 
1972 and may have contained some information pertinent to his 
case, and had the Board provided a VA examination in 1989 the 
issue "probably would have been resolved then."  He also 
emphasizes that the cost of hearing aids over the past twenty 
years has financially burdened him.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board has decided this case based on its application of 
this law to the pertinent facts.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to May 17, 2002 for the grant of service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.

Additional comment

As has been alluded to above, the veteran has expressed 
dissatisfaction with the Board's 1990 decision.  In essence, 
it appears that the veteran is contending that the case 
should have been remanded for a medical nexus opinion.  The 
Board does not view the veteran's contentions as being 
sufficient to raise a claim of clear and unmistakable error 
(CUE) in the June 1990 Board decision.  See 38 U.S.C.A. 
§ 7111 (West 2002).  Any claim of CUE must be pled with 
specificity.  
See 38 C.F.R. § 20.1404(b) (2004); see also Andre v. West, 14 
Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).   Moreover, an alleged 
failure in VA's duty to assist is not a valid CUE claim.  
See 38 C.F.R. § 20.1403(d) (2004); see also Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994) [an attack on improper 
procedure, such as an alleged failure on the part of the RO 
to assist the veteran in the development of his claim, cannot 
be the basis of CUE].

If the veteran in fact wishes to file a specific CUE claim as 
to the June 4, 1990 Board decision, he and his representative 
are referred to 38 C.F.R. § 20.1404 (2004).





ORDER

Entitlement to an effective date earlier than May 17, 2002 
for the grant of service connection for bilateral hearing 
loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


